DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bender et al. (U.S. PGPUB. 2012/0273343 A1) in view of Plaisted et al. (U.S. PGUB. 2007/0089983 Al) and Baldwin et al. (6,402,904).
INDEPENDENT CLAIM 1:
Regarding claim 1, Bender et al. teach a coating apparatus for coating a substrate comprising: at least one cathode assembly having a sputter target; a magnet assembly positioned inside the sputter target and rotatable around a rotation axis; and a movable magnet assembly so that during coating the magnet assembly is moving in a reciprocating manner in two or more different angular sectors in succession.  (Paragraphs 0024, 0031-0054, 0069, 0070; Figs. 3a, 3b; Fig. 9)

    PNG
    media_image1.png
    302
    660
    media_image1.png
    Greyscale

The differences between Bender et al. and claim 1 is that an actuator configured for moving the magnet assembly is not discussed (Claim 1) and wherein at least one of center angular positions and extension angles of the angular sectors are adjustable is not discussed (Claim 1).
Regarding an actuator configured for moving the magnet assembly (Claim 1), Plaisted et al. teach an actuator configured for moving the magnet assembly.  (Paragraph 0023)
Regarding wherein at least one of center angular positions and extension angles of the angular section are adjustable (Claim 1), Plaisted et al. teach that the center angular positions and extension angles of the angular section are adjustable.  (Paragraph 0023, 0038)

    PNG
    media_image2.png
    541
    637
    media_image2.png
    Greyscale

DEPENDENT CLAIM 2:
The difference not yet discussed is a controller configured for providing a variable voltage to the sputter target.
Regarding claim 2, as discussed in Bender et al. above the voltage is variable.  (See Bender et al. discussed above)  Furthermore, Baldwin et al. suggest a controller for controlling the voltage.  (Baldwin et al. Column 1 lines 40-63)  Furthermore, it is known to automate a manual activity.  (See MPEP 2144.04 – B. III. Automating a manual activity – In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
DEPENDENT CLAIM 3:
The difference not yet discussed is a controller is configured for providing a non-zero voltage to the sputter target while moving the magnet assembly in the reciprocating manner.
Regarding claim 3, as discussed in Bender et al. above there is provided a non-zero voltage to the sputter target while moving the magnet assembly in a reciprocating manner.  (See Bender et al. discussed above)  Furthermore, Baldwin et al. suggest a controller for controlling the voltage.  (Baldwin et al. Column 1 lines 40-63)  Furthermore, it is known to automate a manual activity.  (See MPEP 2144.04 – B. III. Automating a manual activity – In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
DEPENDENT CLAIM 4:
The difference not yet discussed is wherein the controller is configured for providing an essentially zero voltage to the sputter target while positioning the magnet assembly from a first angular sector to a second angular sector.
Regarding claim 4, as discussed in Bender et al. above an essentially zero voltage is provided to the sputter target while position the magnet assembly from a first angular sector to a second angular sector.  (See Bender et al. discussed above)  Furthermore, Baldwin et al. suggest a controller for controlling the voltage.  (Baldwin et al. Column 1 lines 40-63)  Furthermore, it is known to automate a manual activity.  (See MPEP 2144.04 – B. III. Automating a manual activity – In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).
DEPENDENT CLAIM 5:
The difference not yet discussed is wherein a plane perpendicularly extending from the substrate to the rotation axis defines a zero angular position of the magnet assembly with respect to the rotation axis, and the two or more different angular sectors include a first angular sector and a second angular sector, a first center angular position of the first angular sector being located on a first side of the plane and a second angular position of the second angular sector is located on a second side of the plane.
Regarding claim 5, Bender et al. shows this in Figs. 3a and 3b.  (Figures 3a, 3b)

    PNG
    media_image3.png
    483
    648
    media_image3.png
    Greyscale

DEPENDENT CLAIM 13:
The difference not yet discussed is wherein the sputter target is rotatable, and wherein the magnet assembly is arranged inside the sputter target.
Regarding claim 13, Bender et al. teach wherein the sputter target is rotatable, and wherein the magnet assembly is arranged inside the sputter target.  (See Abstract)
DEPENDENT CLAIM 15:
The difference not yet discussed is wherein the apparatus is configured for keeping the substrate stationary during coating.
Regarding claim 15, Bender et al. teach keeping the substrate stationary.  (Paragraph 0024)
DEPENDENT CLAIM 16:
The difference not yet discussed is wherein a plane perpendicularly extending from the substrate to the rotation axis defines a zero angular position of the magnet assembly with respect to the rotation axis.
Regarding claim 16, Bender et al. teach this in Figs. 3a, 3b.
DEPENDENT CLAIM 17:
The difference not yet discussed is wherein the two or more different angular sectors include a first angular sector and a second angular sector, wherein a first center angular position of the first angular sector is located on a first side of the plane and a second angular position of the second angular sector is located on a second side of the plane.
Regarding claim 17, Bender et al. teach this in Figs. 3a, 3b.

    PNG
    media_image3.png
    483
    648
    media_image3.png
    Greyscale

	The motivation for utilizing the features of Plaisted et al. it allows for achieving
desired thickness profiles. (Paragraphs 0023, 0028)
The motivation for utilizing the features of Baldwin et al. is that it allows for controlling the power or voltage to the targets.  (See Baldwin et al. Column 1 lines 40-63)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Bender et al. by utilizing the features of Plaisted et al. and Baldwin et al. because it allows for achieving desired thickness profiles and controlling power or voltage to targets.
Allowable Subject Matter
Claims 7-12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 7-12 are indicated as allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including the actuator being configured for moving the magnet assembly during coating in a reciprocating manner two or more times between a first turnaround position of a first angular sector and a second turnaround position of the first angular sector, and for moving the magnet assembly during subsequent coating in a reciprocating manner two or more times between a first turnaround position of a second angular sector and a second turnaround position of the second angular sector.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 11, 2022